Title: From Alexander Hamilton to the New-York Evening Post, [24 February 1802]
From: Hamilton, Alexander
To: New-York Evening Post


[New York, February 24, 1802]
We might well be excused from taking any notice of such a writer as the author of the leading article in the Citizen of this morning; but as in one instance he has pretended to state facts, in reply to what was said in the Evening Post, respecting the opinions held in the Convention by Mr. Hamilton and by Mr. Maddison, some answer may be expected. Mr. Hamilton had been charged with holding an opinion in favor of monarchy, and it had been said he proposed a monarchy to the Convention. This was denied. It is now replied, that he proposed a “system composed of three branches, an Assembly, a Senate, and a Governor; that the Assembly should be elected by the people for three years, and that the Senate and Governor should likewise be elected by the people during good behaviour.” Thus the charge is at length reduced to specific terms. Before it can be decided, however, whether this would be a monarchy or a republic, it seems necessary to settle the meaning of those terms.
No exact definitions have settled what is or is not, a Republican Government, as contradistinguished from a Monarchical. Every man who speaks or writes on the subject, has an arbitrary standard in his own mind. The mad Democrat will have nothing republican which does not accord with his own mad theory—He rejects even representation. Such is the opinion held by a man now one of Mr. Jefferson’s ministers. Some authors denominate every government a Monarchy, in which the Executive Authority is placed in a single hand; whether for life or for years, and whether conferred by election or by de[s]cent. According to this definition the actual Government of the United States, and of most states, is a Monarchy.
In practice, the terms Republic and Republican, have been applied with as little precision. Even the government of England, with a powerful hereditary King, as been repeatedly spoken of by authors, as a Commonwealth or Republic. The late government of Holland, with a hereditary Stadtholder, was constantly so denominated. That of Poland, previous to the dissolution of the state, with an Executive, for life, was never called by any other name.
The truth seems to be, that all Governments have been deemed Republics, in which a large portion of the sovereignty has been vested in the whole, or in a considerable body of the people; and that none have been deemed Monarchies as contrasted with the Republican standard, in which there has not been an hereditary Chief Magistrate.
Were we to attempt a correct definition of a Republican Government, we should say, “That is a Republican Government, in which both the Executive and Legislative organs are appointed by a popular Election, and hold their offices upon a responsible and defeasible tenure.” If this be not so, then the tenure of good behavior, for the Judicial Department is Anti-republican; and the Government of this state is not a Republic: If the contrary, then a Government would not cease to be Republican, because a branch of the Legislature, or even the Executive, held their offices during good behavior. In this case the two essential criteria would still concur—The creation of the Officer, by a popular Election, and the possibility of his removal in the course of law, by accusation before, and conviction by a competent Tribunal.
How far it may be expedient to go, even within the bounds of the theory, in framing a Constitution, is a different question, upon which we pretend not to give our opinion. It is enough for the purpose of our assertion if it be in principle correct. For even then, upon the statement of the Citizen himself, General Hamilton did never propose a monarchy.
Thus much too we will add, that whether General Hamilton at any stage of the deliberations of the Convention did or did not make the proposition ascribed to him, it is certain that his more deliberate and final opinion, adopted a moderate term of years for the duration of the office of President; as also appears by a plan of a Constitution in writing now in this city, drawn up by that Gentleman in detail.
Whether the first system presented by Mr. Hamilton, was the one to which he gave a decided preference, it would be difficult to say, since we find him adopting and proposing a different one in the course of the sitting of the convention. It may have been his opinion was nearly balanced between the two; nay it is possible he may have really preferred the one last proposed, and that the former, like many others, was brought forward to make it the subject of discussion, and see what would be the opinions of different gentlemen on so momentous a subject. And it is now repeated with confidence, that the Virginia delegation did vote for the most energetic form of government, and that Mr. Maddison was of the number. But we desire to be distinctly understood, that it was never intended by mentioning this circumstance, to impeach the purity of Mr. Maddison’s motives. To arraign the morals of any man because he entertains a speculative opinion on government different from ourselves, is worse than arrogance. He who does so, must entertain notions in ethics extremely crude, and certainly unfavourable to virtue.
